DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “Select” in line 2 which should be –select—(capital s to lowercase s)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1 (and similarly claim 12 and 20):
“parsing each node into a plurality of conversation elements” in line 5 of claim 1 is unclear, because it is not clear if this phrase is supposed to refer to:
1. where each of the multiple nodes of unstructured natural language are collectively parsed into one plurality of conversation elements (not where each node is parsed into a respective plurality of conversation elements such that each node has its own respective plurality of conversation elements)
or
2. where each node is parsed into a respective plurality of conversation elements such that each node has its own respective plurality of conversation elements
Interpretation 2 appears to be the more intuitive interpretation, but under interpretation 2, “the plurality of elements” in line 6 of claim 1 is ambiguous (because it is not clear which node’s “plurality of conversation elements” is the one that “the plurality of elements” in line 6 of claim 1 is supposed to refer to when there is one “plurality of conversation elements” per node [as opposed to one plurality of conversation elements generated by parsing every node])
“identifying each element of the plurality of elements that comprises a question” in line 6 of claim 1 is also unclear, because it is not clear if this refers to:
1. where each element that comprises a particular question is identified (i.e. each identified element comprises the same question)
Or
2. where each element that comprises some question (where each element does not necessarily comprise the same question).
Under interpretation 2, “the question” in the last line of claim 1 is ambiguous when multiple elements comprise different questions, because it is not clear which of multiple non-same questions is the one that “the question” in the last line of claim 1 is supposed to refer to.
	Additionally, while this paragraph is not a rejection, Claim 1 and claims 12/20 have minor differences that Applicant may, at Applicant’s discretion amend for language consistency (Claim 1 recites “a plurality of conversation elements” in line 5 whereas claims 12/20 recite “a plurality of elements”, and Claim 1 recites “between nodes” in the 3rd to last line whereas claims 12-20 recite “between the nodes”)

	As per Claim 2 (and similarly claim 12):
	“the nodes” in line 4 of claim 2 is ambiguous, because this phrase can refer to each selected node, every node of unstructured natural language in lines 3-4 of claim 1, or (for claim 2 only, since claim 13 recites “the nodes” and not just “nodes” in its “constructing a conversation node list” limitations) nodes in the 3rd to last line of claim 1.

	As per Claim 4 (and similarly claim 15):
	“the determined number of children” in line 3 of claim 4 is ambiguous if “determining a number of children for each ranked node” refers to where each node has a respective determined number of children (i.e. which node’s determined number of children does “the determined number of children” in line 3 of claim 4 refer to?)

	As per Claim 5 (and similarly claim 16):
“the nodes” in line 1 of claim 5 is ambiguous, because this phrase can refer to each selected node in claim 2, every node of unstructured natural language in lines 3-4 of claim 1, (for claim 5 only, since claim 13 recites “the nodes” and not just “nodes” in its “constructing a conversation node list” limitations) nodes in the 3rd to last line of claim 1, or each of the ranked nodes in claims 2-4.

	As per Claim 6 (and similarly claim 17):
	“the question” in lines 1-2 of claim 6 is ambiguous under interpretation 2 of “identifying each element of the plurality of elements that comprises a question” in line 6 of claim 1 (same issue as discussed in the last paragraph of the 112 rejection of claim 1).

	As per Claim 8 (and similarly claim 19):
	“assigning a weight value to each element” is unclear because this phrase can refer to where the same weight value is assigned to every element, or to where each element is assigned a respective weight value.
	“the weight value” in line 2 of claim 8 is ambiguous unless each element is assigned the same weight value (if each element is assigned different/respective weight values, then it is not clear which element’s weight value is the one that “the weight value” in line 2 of claim 8 is supposed to refer to).

	As per Claim 9:
“the question” (recited twice in claim 9) is ambiguous under interpretation 2 of “identifying each element of the plurality of elements that comprises a question” in line 6 of claim 1 (same issue as discussed in the last paragraph of the 112 rejection of claim 1).

As per Claim 10:
It is not clear if “for each element that has been identified as comprising a question” is supposed to refer to each element that comprises the same question, or to each element that comprises some question (not necessarily the same question) due to the two interpretations of “identifying each element of the plurality of elements that comprises a question” in line 6 of claim 1.
“for each element that has been identified as comprising a question, determining question type” is also unclear because it is not clear if each element that has been identified as comprising a question is determined to have the same question type, or is determined to have a respective question type (where question types for different elements are not necessarily the same), because unless each element is determined to have the same question type, “the question type” in claim 11 is ambiguous.

As per Claim 11:
“the question” (recited twice in claim 11) is ambiguous under interpretation 2 of “identifying each element of the plurality of elements that comprises a question” in line 6 of claim 1 (same issue as discussed in the last paragraph of the 112 rejection of claim 1).
“the question type” in line 2 of claim 11 is ambiguous if “for each element that has been identified as comprising a question, determining question type” is interpreted as where each element that has been identified as comprising a question is determined to have a respective question type (which element’s question type is the one that “the question type” in line 2 of claim 11 is supposed to refer to?).

	The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1, 12, and 20, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 1 (and similarly claim[s] 12 and 20, and consequently claim[s] 2-11 and 13-19 which depend on claim[s] 1 and 12), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A computer-implemented method for determining an answer to a question in a multi-party conversation, comprising: receiving a multi-party conversation comprising multiple nodes of unstructured natural language; parsing each node into a plurality of conversation elements;  10identifying each element of the plurality of elements that comprises a question; constructing a conversation node list that identifies relationships between nodes; and producing at least one answer to the question based on the conversation node list (producing, by a computer [since the method is computer-implemented] an answer to a question based on a conversation node list that identifies relationships between nodes, where the question is identified as something that an element of a plurality of elements comprises, where the plurality of elements are produced by parsing each node of multiple nodes of unstructured natural language)
	2018/0150747 teaches “Forums enable communities and groups to form and work around topics (e.g., baseball, Java, hobbies, etc.), converse and ask questions. Forums have questions in various states—new, unanswered, stale. The unanswered and stale questions drive a dissatisfaction with the members, and subsequently an incomplete corpus of question-answer pairs. With the rise of cognitive solutions, forums are being coupled with cognitive agents, such that the existing knowledge of the cognitive agents are being used to automatically answer questions. With cognitive agents, there still exists unanswered or stale questions which drive dissatisfaction with the community—poor wording, uninteresting, poor visibility (tags)” (paragraph 1).  This reference suggests automatically producing (using a cognitive agent) an answer to a question asked in a forum.  This reference appears to be more specifically directed to instigating users to answer a stale question (paragraph 14).  This reference does not appear to describe where an answer to a stale question is automatically generated based on a conversation node list.
	2013/0007037 teaches analyzing conversation threads for question and answer pairs and storing the identified question and answer pairs in a question and answer store so that other users needing an answer to the same or similar question may find the answer in the question and answer store (paragraphs 16, 24).
2009/0119371 teaches parsing instant messages to identify question fragments and answer fragments and generating a chronological listing of customer questions and associated representative answers (Figures 1 and 3; paragraph 23).  This reference does not appear to describe “producing at least one answer to the question based on the conversation node list” (the answers in this reference are human-generated answers that are incorporated into the supplemental transcript, and are not answers that are computer-produced based on the supplemental transcript).  Additionally, the conversation transcript cannot be both the “multi-party conversation comprising multiple nodes of unstructured natural language” and “a conversation node list that identifies relationships between nodes” (i.e. where the conversation transcript identifies chronological message/node relationships) because these two elements of the independent claims are recited as separate entities.  Even assuming the messages in the conversation transcript that are used to form the conversation transcript are a multi-party conversation, this reference does not appear to describe where the conversation transcript is used to produce an answer.  Also, it is not clear that identifying an answer in an initial transcript can be considered “producing at least one answer” (since the answer already exists and is simply identified in the initial chat transcript).
2018/0096322 teaches displaying a list of suggested responses to an agent (paragraph 140) where the suggested responses are responsive to a user’s request (paragraphs 138-139).  This reference suggests automatically generated responses to user questions but does not appear to describe automatically generating the responses based on a conversation node list that identifies relationships between nodes (the responses appear to be based on the substance of a user’s question [which can possibly interpreted as, at best, a single node]).
	2019/0333518 (Applications 16/428039 and 15/967298) teaches determining which questions have been asked and ignored/partially-answered/unanswered (paragraphs 65-66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 6/2/2022
/ERIC YEN/Primary Examiner, Art Unit 2658